Per Curiam.

The evidence mentioned by the justice, the court will intend to be legal evidence, given under oath, and not merely the production of the note. The justice is not bound to state the evidence in his return, unless called upon to do so. The usual form of giving judgment, is to say, “ after hearing the allegations and proofs of the parties,” &c. If the plaintiff in error wished for explanation as to the evidence offered, he should have applied to the court for a rule on the justice for that purpose.
Judgment affirmed.